Citation Nr: 1042642	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  04-10 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for noncardiac chest pain, to 
include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1988 to May 
1993.  He served in Southwest Asia from December 12, 1990, to 
April 25, 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 RO decision, which denied 
entitlement to service connection for noncardiac chest pain, to 
include as due to an undiagnosed illness.  This issue was 
remanded by the Board in July 2007 and May 2008 in order to 
afford the Veteran VA examinations. 

By a December 2008 determination, the Board denied the matter on 
appeal.  The Veteran appealed the Board's decision with respect 
to this issue to the United States Court of Appeals for Veterans 
Claims (Court).  In October 2009, the Court issued an order 
granting an October 2009 joint motion to remand (JMR) the appeal 
of this issue to the Board.  The appeal was returned to the Board 
for action consistent with the October 2009 JMR and Court order.  
In March 2010, this issue was remanded once again in order to 
afford the Veteran a VA examination.


FINDING OF FACT

The most probative medical evidence of record suggests that the 
Veteran's noncardiac chest pain could be attributed to an anxiety 
disorder, a known clinical diagnosis.


CONCLUSION OF LAW

The Veteran's noncardiac chest pain was not incurred in or 
aggravated by active service, nor may it be presumed to be 
related to his period of service in the Persian Gulf.  See 38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 
(2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

A VCAA letter dated in June 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  This letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and relevant private and 
VA medical records are in the file.  All records identified by 
the Veteran as relating to this claim have been obtained, to the 
extent possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

With a service connection claim, the duty to assist also includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4)(i) (2010).  With respect to the claim 
currently on appeal, the Veteran was examined most recently in 
September 2007.  Based on a recommendation made during that 
examination that he be evaluated for a mental disorder, the 
Veteran was scheduled for a new VA examination in August 2008.  
He failed to report for this examination.  He was notified in a 
June 2008 letter and the August 20, 2008 supplemental statement 
of the case (SSOC) that, where a Veteran, without good cause, 
fails to report for a scheduled examination, the claim shall be 
decided based on the evidence of record.  The Veteran submitted 
no evidence reflecting good cause for his failure to report for 
this examination, nor did he ever request that it be rescheduled.  
On June 18, 2010, the Veteran was sent a letter informing him 
that he would be scheduled for yet another VA examination and 
that he would be notified by his nearest VA medical facility of 
the date, time, and place for this examination.  The Veteran was 
scheduled for a VA examination for July 6, 2010.  He failed to 
report for this examination as well.  In the August 11, 2010, 
SSOC, the RO discussed the Veteran's failure to report for the 
July 6, 2010, VA examination and informed the Veteran that 
evidence expected from this examination, which might have been 
material to the outcome of his claim, could not be considered.  
The Board notes that the evidence of records reflects that the 
Veteran contacted VA on August 19, 2010, and indicated that he 
had changed his address.  However, the evidence of record also 
reflects that the SSOC was resent to the Veteran's new address, 
and, as noted, such documented clearly discussed his failure to 
report.  In the October 2010 Post-Remand Written Brief, the 
Veteran's representative also noted the Veteran's failure to 
report for this examination.  However, neither the Veteran nor 
his representative submitted any argument or evidence reflecting 
good cause for his failure to report for this examination, nor 
did they request that it be rescheduled.  Additionally, in light 
of the Veteran's failure to report for his previously scheduled 
examination, the Board finds no reason to assume that the Veteran 
would report for a third scheduled examination, if so requested.  
As such, the Board must decide the issue based on the current 
evidence of record.  38 C.F.R. § 3.655 (2010).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010). 

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  

In the present case, the Veteran has contended that he suffers 
from a disability that is a manifestation of an undiagnosed 
illness resulting from his service in the Persian Gulf region 
during Operation Desert Shield/Desert Storm.

With regard to such claims, in November 1994, Congress enacted 
the Persian Gulf War Veterans' Benefits Act, as title I of Public 
Law No. 103-446.  That statute, in part, added a new section 1117 
to title 38, United States Code, authorizing VA to compensate any 
Persian Gulf Veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during active 
duty in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.  In 
establishing the presumptive period, the Secretary was to review 
any credible scientific or medical evidence, the historical 
treatment afforded other diseases for which service connection is 
presumed, and other pertinent circumstances regarding the 
experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' 
Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which 
defined qualifying Gulf War service, established the presumptive 
period for service connection, and denoted a broad but non-
exclusive list of signs and symptoms which may be representative 
of undiagnosed illnesses for which compensation may be paid.  In 
the original version of 38 C.F.R. § 3.317, the presumptive period 
during which a Veteran had to experience manifestations of a 
chronic disability was two years after the date on which he/she 
last performed active service in the Southwest Asia theater of 
operations during the Gulf War.  In April 1997, VA published an 
interim rule which extended the presumptive period to December 
31, 2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and, in October 1998, Public Law 
No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which 
codified the presumption of service connection for manifestations 
of an undiagnosed illness.

In November 2001, VA issued an interim final rule which amended 
38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive period from 
December 2001 to December 2006.  This interim rule became 
effective November 9, 2001.

The Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended 
various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of 
the VEBEA re-styled the term "chronic disability" in 38 
U.S.C.A. § 1117 as "qualifying chronic disability," and 
expanded compensation availability for Persian Gulf Veterans to 
include "a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms", as well as "[a]ny diagnosed illness that the 
Secretary determines in regulations . . . warrants a presumption 
of service- connection."

The VEBEA also codified, in statute, with slight modification, 
the non-exclusive list of signs or symptoms recognizable under 38 
C.F.R. § 3.317(b), supra, in new 38 U.S.C.A. § 1117(g), to 
include "(2) Unexplained rashes or other dermatological signs or 
symptoms" and "(3) Headache."  In addition, the VEBEA extended 
the presumptive period, during which an undiagnosed illness must 
be manifested to the requisite 10 percent degree, to December 31, 
2006.  The changes effected by the VEBEA were mandated to become 
effective on March 1, 2002.  The presumptive period has been 
extended to December 31, 2011.  To afford the Veteran the maximum 
benefit of the law, to whatever extent those changes are 
pertinent to the issues in this case, the Board will consider 
both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present 
some evidence (1) that he or she is a Persian Gulf Veteran; (2) 
who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses manifested 
by one or more signs or symptoms such as those listed in 
paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest 
either during active military, naval or air service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011; and (4) that such symptomatology by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a) (2010); see 
Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other 
grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).

Section 3.317 explicitly acknowledges that a claimant's "signs 
or symptoms" need not be shown by medical evidence; however, the 
regulation does specifically require some "objective 
indications" of disability.  See 38 C.F.R. § 3.317(a) (2010).  
"'Objective indications of chronic disability' include both 
'signs,' in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical, indicators 
that are capable of independent verification."  38 C.F.R. 
3.317(a)(2) (2010); Neumann, supra.  Thus, although medical 
evidence of signs or symptoms is clearly not required to grant a 
claim, the regulation does require that there be some objective, 
independently verifiable evidence of the symptoms.  Id.

A Persian Gulf Veteran is a Veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The 
Veteran's military records document that he served in Southwest 
Asia during the pertinent time period.

In cases where a Veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994) (specifically addressing claims based on ionizing radiation 
exposure).  Thus, the presumption is not the sole method for 
showing causation.  However, as noted above, where the issue 
involves a question of medical diagnosis or causation, as 
presented here, a claimant must establish the existence of a 
disability and a connection between the Veteran's service and the 
disability.

The Veteran has contended that he has noncardiac chest pain due 
to an undiagnosed illness stemming from his service in Southwest 
Asia.  See notice of disagreement (NOD), September 2003; 
Veteran's statement, July 2003.  

As mentioned above, in order to obtain a grant of service 
connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, 
a Veteran needs to present some evidence (1) that he or she is a 
Persian Gulf Veteran; (2) who exhibits objective indications of 
chronic disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not later 
than December 31, 2011; and (4) that such symptomatology by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), 
vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam 
order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

In July 2003, the Veteran underwent a VA examination.  At this 
examination, the Veteran specifically denied chest pain.  Later 
in this examination, however, he stated that he took aspirin for 
chest pain over the sternal area but, at this time, he did not 
have any complaints.  In a November 2004 private medical record, 
the Veteran reported that he had chest discomfort off and on, 
dating back to Desert Storm in 1991.  See R.L.S., M.D. treatment 
record, November 2004.  He was diagnosed with chest pain of 
uncertain etiology.  Id.  In a December 2004 private medical 
record, the Veteran was diagnosed with cardiac ischemic heart 
disease and it was noted that all symptoms started while the 
Veteran was in the Gulf War.  See Southeast Texas Medical 
Associates treatment record, December 2004.

In September 2007, the Veteran underwent another VA examination.  
The examiner reviewed the claims file.  At this examination, the 
Veteran reported that he had been diagnosed with ischemic heart 
disease in 2004.  The examiner noted the Veteran's medical 
records and results from 2004.  The examiner specifically noted a 
November 2004 private treatment record which reflected that there 
was no evidence of any significant valvular or myocardial 
dysfunction at present.  After examining the Veteran and 
reviewing the medical records, the examiner concluded that the 
Veteran does not have ischemic heart disease or any organic heart 
disease.  The examiner was unable to identify an underlying 
cardiac disability to account for the Veteran's complaints of 
chest pain.  However, the examiner went on to note that the 
Veteran does have anxiety, which also can present with chest pain 
and shortness of breath.  The examiner then recommended that the 
Veteran undergo a mental examination.  In August 2008, the 
Veteran was scheduled for such an examination.  The Veteran 
failed to present for this examination.  The Veteran was again 
scheduled for a mental disorder examination in July 2010.  The 
Veteran again failed to present for this examination. 

With regard to granting service connection on a presumptive basis 
under 38 C.F.R. § 3.317, the Board acknowledges that the Veteran 
is a Persian Gulf Veteran.  Furthermore, the Board notes that the 
Veteran's complaints of chest pain have not been attributed to a 
known cardiac disability.  In this regard, the Board found the 
most probative evidence of record to be the report of the 
September 2007 VA examination.  As noted, the examiner undertook 
a thorough review of the record, as well as a thorough physical 
examination, which included diagnostic studies.  That examiner 
specifically found that the Veteran did not have ischemic heart 
disease or any organic heart disease to account for the chest 
pain.

However, the examiner at the September 2007 VA examination 
specifically noted that the Veteran has anxiety, which also can 
present with chest pain and shortness of breath.  Although the 
Veteran's complaints of chest pain were not definitively linked 
to his anxiety by the VA examiner, the examiner did recommend a 
follow-up mental disorder examination to further explore the 
possible connection.  Unfortunately, as discussed above, the 
Veteran did not report for the two scheduled VA examinations.  
The Court has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
While the September 2007 VA examiner did not definitively link 
the Veteran's chest pain to anxiety, the examiner did note that 
anxiety can present with chest pain, and clearly felt such a 
possibility was significant enough to warrant further 
consideration by a specialist.  For this reason, the Board finds 
that the examiner's opinion, while not conclusive, is clearly 
highly suggestive of a relationship between the Veteran's 
complaints of chest pain and his anxiety, and is the most 
probative evidence of record as to the etiology of those 
complaints.  Ideally, the Board would have liked to obtain a more 
definitive medical opinion.  However, this was simply not 
possible, due to the Veteran's failure to report for multiple 
scheduled examinations.  As such, the Board has no other option 
but to adjudicate this claim based on the available evidence of 
record.  As it was noted in the available medical evidence of 
record that the Veteran does have anxiety and that anxiety can 
present with chest pain and shortness of breath, and it was 
suggested that the Veteran undergo a mental examination, the 
Board finds that, based on the examiner's conclusion and 
suggestion, the greater weight of the medical evidence supports a 
finding that the Veteran's chest pain is a manifestation of his 
anxiety disorder.  Having found that the chest pain is more 
likely than not attributable to a known clinical diagnosis, the 
Board further finds that service connection for noncardiac chest 
pain cannot be granted on a presumptive basis under 38 C.F.R. § 
3.317.  Essentially, the Board is simply unable to determine that 
the Veteran's noncardiac chest pain is related to an undiagnosed 
illness when the medical evidence of record suggests that it may 
be related to an anxiety disorder and the Veteran refuses to 
report for an examination to determine conclusively whether or 
not a relationship exists between his anxiety disorder and his 
noncardiac chest pain.  Again, the Board would have preferred to 
develop this claim further in order to obtain a more definitive 
opinion on the matter.  However, the Veteran's refusal to 
cooperate with further development of this claim has made that 
impossible and the Board is left with no other option but to 
adjudicate this claim based on the suggestions of the medical 
evidence of record.   

In reaching this conclusion, the Board considered the December 
2004 letter from a private physician indicating that the Veteran 
was diagnosed with cardiac ischemic heart disease, as well as the 
other treatment records received from that provider.  See 
Southeast Texas Medical Associates treatment record, December 
2004.  However, while this examiner noted a diagnosis of heart 
disease, the examiner provided no rationale or clinical findings 
to support that diagnosis.  Furthermore in an actual December 
2004 examination report, that examiner again noted a history of 
ischemic heart disease, but following examination and various 
diagnostic studies, only noted an assessment of chest pain, not 
otherwise specified.  Given these contradictions, and the lack of 
explanation or rationale underlying the physician's findings, the 
Board finds the December 2004 letter from the physician to be of 
no probative value.

The Board has considered the Veteran's contention, expressed on 
his March 2004 VA Form 9 Appeal, that he feels as if his chest 
pain is inner related to his irritable bowel syndrome and chronic 
fatigue syndrome.  However, as to the underlying cause of the 
Veteran's symptoms, the Board places much more probative weight 
on the opinion of the competent VA health care specialist who 
examined the Veteran in September 2007 and found no such 
connection.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining 
in footnote 4 that a Veteran is competent to provide a diagnosis 
of a simple condition such as a broken leg, but not competent to 
provide evidence as to more complex medical questions).

Having found that the most probative medical evidence of record 
suggests the Veteran's chest pain is more likely than not 
attributable to a known clinical diagnosis, the Board has 
considered whether or not there is a remaining question that must 
be addressed as to whether the anxiety disorder itself may be 
related to service.  In this regard, the Board notes that a claim 
of service connection for anxiety disorder was separately denied 
by the RO in the August 2003 rating decision from which the 
current appeal arose.  However, the Veteran's appeal as to that 
issue was specifically denied by the Board decision dated in July 
2007.  Thus, as that matter was the subject of a separate Board 
decision, and has not since been raised by the Veteran or 
readjudicated by the RO, the Board lacks jurisdiction to once 
again consider that issue.

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for noncardiac chest pain must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for noncardiac chest pain, to 
include as due to an undiagnosed illness is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


